OFFICE   OF   THE    ATTORNEY        GENERAL   OF   TEXAS

                                 AUSTIN




Hon. 0. 3. 3. Elllagson
Osnarsl      Kaaager
T6X66 @iUOtt      sr6tU4
flont6Vill6,     T4X%6




                           &6r       Of   tb6
                                           L6#6l6tUr6     b6
                         4r dir6atly or   indiraa017,   is
                         htka   E&eta, or auy ocauatytheza-
                            -7  1bW 9M86d    ‘bXl%B~ th6 t6Xm
                            haV6 b46n &6Ot4d.*

                8111 487, ihot*of t&a Fortpslxth       l&816-
tur4,  is tb6 baat4ral   b696Tkearlktd  kpproprlaahh $111
96486d ior   the Warrant   bimnha.      Th6 699?09ri~tdQX~    ior
th6 TOX%C~Frfaott   87Et0i~ 6Ontaia6   Und6lr the h66d%St~
%61i¶t4U6LIO6 and m1~6061~l.an60u8* the ?d.l6dtx&     tuo it@!@@
BOU. 0.5.5. Zllln~son, psffaZit

tlU&%rd     *l" tQd *6* r88p6OtiV64t
         *0I'OO6l'166
                    * I I&$180,0~.00;liY68tOok, f64cd
      lUld846d t + + ~9!5,000.00*
      Tb6 p~rOh%s6 Of lit68tOOk for 6cting pm90666
fell8 with,inth6 OhdfliiiOStiO% Of -~066ri66*, W3116
thb    jurth%me   of   liY6mtouk   for   work   8nd breedin   pu+
~~666 603X?dl   witbin tha ooveraga Of th6 it6a l@l
                                                  fterntook,
f426d6tldS66d". The pWWh%06 or lir66took by th6 8t4t6
Frlaon            would be by vtEtU6 6t 6UtbOrit7
           .3yst.&n                               and funds
oottferrtd    by S.B. 487.
        Th6 uOnmtitutiOn%l Jnhlbltion 00Dt6la6d in J&t&
al6 ?i,Piir6griph16, ot the Ooniltitution     o? T6x66, 6bot6
qUOt66,   WOVld a$'+917
                      t0 6 OOUfr*Qt iOr th6 8616 Of 11V6-
st00k to th6 St&t4 Prison SyJyet6a  b7 a a4nbsC oi th6
?bxas LsgislatuP4 undsr the Otaeral L?sQartmntal @9r0-
PriatlOU Bill ps356d dU?itIu th6 tttrp    Of th6 ht~f616ttW6
for wbloh ?,holatter wwt 6le6t66.      Th6 tin6r61 D69art-
nsnta1 Appropriation   Bill in this inStan      S.B. 489
tall8 Within tb6 purV16W Of th6 pbrSS6 "an;ll6W p6866d
dxzlng th4 tarm of whloh h6 shall hare been 616otsd.*


         -X4 think it ep&WeBt   that  t&6 int4tRtiOn Of
      th6 aboY Ql6tl56 Qt the COnatitut~On    *aa to ab-
      aolutsly pro!;lbltany $eraon Ron entarln8 into
      a uontr6ot with th6 state or uountp authorised
      by 6t6tUt6  passed by l%$l6l%ture of &lab oar-
      taln person *a6 a sxmb%r.*
      CGWiii~!%C~CFXBXGX ot the A'.tOrtiaY
                                         o&n6r%.l*6D6-
      plrtzent. NO.
      L.C.
      A&. Bu%b6=#
         * e * u a person who w%6 a I&ember of th6 Lag-
      lcrlatureat the tima of the 6naotmaat or whaa
      18 ksown ae the Sot6  :'l&hwq Caaalsalan Law
      oixld aot lawful17 m%ko a aontrtot with a ooun-
      t7 for road oonstruutionwork inrolri~ iun66
      awarded to eaah oounty by th6 atnta  ??.ighw67
                                                   Oom-
      mlselon. 36 think 016% thst a person who '106a
Hon. 0.f.S. Elllngaon, puge 3

        msaber of the Sate                Senate at     tfie   tleo ai the
        enaotment of      the       law    approprlatin(t       re@atration
        teeato the 3tete r'igt*ray
                                 CdsPlon                           would    not
        lawfully     oontreot with a oouity whom funds q-
        propristd by ma& sot are to ba lxpeaded.        An
        e~proprlatloa     act 18, 0r ooursm, e law. tie
        seotion    6,   krt101o       8,     sat*     conob~t~tlon.*

            It 1s                    would
                      our opinion that It      bo violetire   of
6eotlon       10 or
               dkrtlolt  3 or ttie Conatltutlon      or Taxa8 for
a ammbar of the hglelature     to ee$l    llro8took     or lm.,
other mmmodlty    to the Tcxes Prison Syetta ?i&rou&h the
Boerd 0r c0r;trolor to my other stat0 mp8rtmt dma
the authority r0r             the    ptuotmeo Is oonferrrd en4 the
nonor    to pay ror lireatoek    or other    ooemodl~ lr qpre-
prlated     under   the General D@partmentel    Approprl&tioa
Bill    paaeed    during theters ror whleh utd member or the
Leglelature      wa* elected.
            Tr::etlagthet we have fully anowere4                       yeur inquiry,
we ore
                                                     ?our8 very truly
                                                    lrl?mtsm acar%RALO? TX&3




Inal.
a.+3:     (with   enolorura          Board     0r   aoatrol
6.02 (rlth enoioeure Q0mptrolluc of state
     oi Texao.




             APPROVE~OCT 23, 19%

                -..fL?L&d
              ATTORNEY C$,I!TZP,AL
                              OF TEFAs